Citation Nr: 0208816	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-06 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder, to include whether a timely substantive appeal was 
filed.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder, to include whether a timely substantive appeal was 
filed.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder, to include whether a timely substantive appeal was 
filed.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder, to include whether a timely substantive appeal was 
filed.  

(De novo adjudication of the issue of entitlement to service 
connection for a right shoulder disorder, will be addressed 
in a separate decision of the Board)
REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
July 1981 and from August 1986 to September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen claims for service connection 
for right and left shoulder disorders, and right and left 
knee disorders.  

In September 2000, the Board remanded the case to the RO for 
a determination as to whether the veteran had filed a timely 
appeal in relation to these claims.  In a January 2002 
statement of the case, the RO concluded that the veteran had 
not filed timely appeals on these issues.  The veteran did 
not present any argument on the matter.  His accredited 
representative presented argument on his behalf in an April 
2002 Informal Hearing Presentation.  

In September 2000, the Board also remanded the issues of 
entitlement to an increased rating for migraine headaches, 
prior to and from August 12, 1996.  In January 2002, the RO 
issued a statement of the case pertaining to the issues.  As 
of this time, a substantive appeal has not been received.  
Therefore, these issues are not in appellate status and will 
not be addressed in this decision.  

The Board is undertaking additional development on the issue 
of de novo consideration of entitlement to service connection 
for a right shoulder disorder pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  The request to reopen claims for service connection for 
right and left shoulder disorders, and right and left knee 
disorders, was denied by the RO in an April 14, 1998 rating 
decision that was mailed to the veteran on April 18, 1998; 
the veteran filed a notice of disagreement with that decision 
which was received by the RO on May 8, 1998.  

2.  A statement of the case pertaining to the issues was 
provided to the veteran on August 7, 1998; the cover letter 
advised him of the requirement of filing a substantive 
appeal, the time limit in which to submit the appeal, and 
instructions for requesting additional time.  

3.  The veteran's substantive appeal pertaining to the issues 
was received by the RO on April 22, 1999, without a postmark 
date.  

4.  By an unappealed decision entered in January 1996, the RO 
denied the veteran's original claim for service connection 
for right and left shoulder disorders, and right and left 
knee disorders.  

5.  Additional evidence pertaining to the right shoulder 
received since the January 1996 RO decision, considered in 
conjunction with the record as a whole, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  

6.  Additional evidence pertaining to the left shoulder and 
right and left knees received since the January 1996 RO 
decision, considered in conjunction with the record as a 
whole, is not so significant that it must be considered to 
fairly decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The veteran timely perfected an appeal on the issues of 
whether new and material evidence has been submitted to 
reopen claims for service connection for right and left 
shoulder disorders, and right and left knee disorders, and 
the Board has jurisdiction over these appeals.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 
20.302, 20.303, 20.305 (2001).  

2.  The January 1996 rating decision that, in pertinent part, 
denied service connection for right and left shoulder 
disorders, and right and left knee disorders, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2001).  

3.  The additional evidence pertaining to the right shoulder 
received subsequent to the January 1996 rating decision is 
new and material, and the claim for service connection for a 
right shoulder disorder is reopened.  38 U.S.C.A. §§ 5103A, 
5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).  

4.  The additional evidence pertaining to the left shoulder 
received subsequent to the January 1996 rating decision is 
not new and material, and the claim for service connection 
for a left shoulder disorder may not be reopened.  
38 U.S.C.A. §§ 5103A, 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).  

5.  The additional evidence pertaining to the right knee 
received subsequent to the January 1996 rating decision is 
not new and material, and the claim for service connection 
for a right knee disorder may not be reopened.  38 U.S.C.A. 
§§ 5103A, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).  

6.  The additional evidence pertaining to the left knee 
received subsequent to the January 1996 rating decision is 
not new and material, and the claim for service connection 
for a left knee disorder may not be reopened.  38 U.S.C.A. 
§§ 5103A, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202 (2001).  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202 (2001).  


To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within any extended 
time limits prescribed pursuant to a timely-filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2001).  
The Court has held that, if the claimant fails to file a 
substantive appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  See also YT v. Brown 9 Vet. App. 
195, 198-99 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).  

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes a notice of disagreement or substantive appeal, was 
mailed five days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays.  
38 C.F.R. §§ 20.305(a), 20.306 (2001).

The evidence of record reflects that the RO mailed the 
veteran notification of its decision of April 14, 1998, to 
deny his request to reopen claims for entitlement to service 
connection for right and left shoulder disabilities, and 
right and left knee disabilities, on April 18, 1998; and the 
veteran filed a notice of disagreement that was received by 
the RO on May 8, 1998.  It is undisputed that his substantive 
appeal was not received by the RO until April 22, 1999, and 
there is no evidence of a postmark date.  Therefore, it must 
be presumed that the document was mailed five days prior to 
the date of the actual receipt of the document by the RO, 
excluding Saturday and Sunday (i.e., April 12, 1999).  
Consequently, the substantive appeal was received within one 
year of the date of mailing of the rating decision, and was 
timely.  38 C.F.R. § 20.305(a).  


II.  New and Material Evidence

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA or Act), Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126) (West Supp. 2001).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, and redefined the obligations of VA with respect to 
the duties to inform and assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).  

Subsequent to the passage of the VCAA, regulations were 
published to implement the various provisions of the Act.  
Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  In 
addition, duty to assist requirements, in addition to those 
provided by VCAA, for claimants trying to reopen a finally 
decided claim, were also promulgated.  See 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
3.159(c)(1)-(3)).  The provisions of these regulations, which 
apply to assistance in obtaining evidence, were explicitly 
made applicable only to claims to reopen a finally decided 
claim which were received by VA on or after August 29, 2001.  
Id., at 45,620.  Since the veteran's claim to reopen was 
received by the RO prior to this date, the preexisting 
version of 38 C.F.R. § 3.156 applies, and the duty to assist 
provisions of the VCAA, but not the duty to assist provisions 
to be codified at 38 C.F.R. § 3.159, are applicable to the 
veteran's claim to reopen.  Also, the duty to inform, as set 
forth in the VCAA, does apply.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
claimants who seek to reopen a claim by submitting new and 
material evidence).  Consequently, it must be determined 
whether the duty to assist, and the duty to inform, 
provisions of the VCAA have been satisfied in the present 
case.  

The veteran informed the RO that he had received treatment 
for the claimed disabilities at the Saginaw VA Medical Center 
(VAMC) and those records were obtained and associated with 
the file.  The veteran also submitted a private medical 
record.  His service medical records have been included with 
his claims folder.  He has not identified any outstanding 
evidence.  Hence, the VCAA duty to assist has been met.  The 
rating decision, statement of the case, Board remand, and 
supplemental statement of the case notified the veteran of 
the evidence needed to support his claim to reopen.  
Additionally, he was provided the opportunity to present 
personal testimony at a hearing before the undersigned Member 
of the Board.  Therefore, the Board finds that the 
notification provisions of the VCAA have been satisfied.  

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 38 
C.F.R. § 20.302, and the claim may not thereafter be reopened 
or allowed, except on a showing of new and material evidence.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  


In a January 1996 rating decision, the RO denied the 
veteran's original claim for service connection for right and 
left shoulder disorders, and right and left knee disorders, 
based on a finding that the medical evidence did not show 
that the veteran had currently diagnosed disabilities of the 
shoulders and knees that could be service-connected.  The 
evidence of record at the time the decision was made included 
service medical records that showed that upon enlistment 
examination in April 1982, his upper and lower extremities 
were found to be clinically normal.  The veteran was seen for 
complaints of cramps in his knees and triceps in May 1978.  
He was also seen for complaints of left knee pain in June 
1988.  No clinical diagnoses were made.  In a June 1995 
Report of Medical History, he responded that he had 
experienced a painful or "trick" shoulder or elbow.  Prior 
medical history reports completed in December 1977, April 
1983, June 1985, and May 1986 did not indicate a positive 
response to this question.  In an undated list of injuries, 
the veteran reported that he had a shoulder injury in January 
1992, and a knee problem in January 1993.  Upon separation 
examination in June 1995, his upper and lower extremities 
were found to be clinically normal.  At a VA examination in 
November 1995, the examiner stated that the veteran had pain 
in his shoulders and knees, with no cause found.  X-rays of 
the joints were negative.  The RO concluded that the veteran 
did not have chronic disabilities of the shoulders and/or 
knees that could be service-connected.  The veteran was 
informed of the RO's January 1996 decision, but he did not 
appeal it.  As such, that determination is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).

In July 1997, the veteran sought to reopen his claim.  He 
reported that he received treatment for his disabilities at 
the Saginaw VAMC.  He submitted a private medical report 
dated in November 1997, which indicated that X-rays of his 
knees were negative.  VA outpatient treatment records show 
that he was seen for complaints of pain in both shoulders and 
his left knee in July 1997.  In October 1997, he presented 
requesting pain medication.  The diagnostic impression was 
chronic shoulder pain.  


Upon VA joints examination in March 1998, the veteran 
complained of arthritis in his shoulders and knees.  Clinical 
evaluation revealed no evidence of inflammatory arthritis in 
the lower extremities.  Both legs demonstrated normal range 
of motion, and the ligaments were intact and within normal 
limits.  The shoulders also demonstrated normal range of 
motion.  X-rays showed osteoarthritis of the right 
acromioclavicular joint; no abnormalities of the left 
shoulder or the knees were found.  

A.  Right Shoulder

When the veteran's initial claim for service connection for a 
right shoulder disorder was denied in January 1996, there was 
no evidence of a chronic right shoulder disability.  Although 
the service medical reports then of record demonstrated he 
indicated a history of a painful shoulder in June 1995, the 
veteran's right shoulder was found to be clinically normal 
upon separation examination thereafter.  Additionally, the 
assessment upon VA examination in November 1995 was right 
shoulder pain of unknown etiology, which is not a service-
connected disability.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  

The additional evidence received includes X-ray evidence in 
March 1998 of osteoarthritis of the right acromioclavicular 
joint.  The Board finds that this evidence constitutes new 
and material evidence because it was not before the RO in 
1996, bears directly and substantially upon the specific 
matter under consideration as it demonstrates the presence of 
a current right shoulder disability, a criteria necessary for 
service connection not previously established, and is neither 
cumulative nor redundant in light of the previously 
established history of shoulder pain noted in service.  
Therefore, it may be concluded that the additional evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).  
Accordingly, the claim for service connection for a right 
shoulder disorder is reopened.  To this extent, the appeal is 
granted.  

B.  Left Shoulder and Right and Left Knees

When the veteran's initial claims for service connection for 
a left shoulder disorder, and right and left knee disorders 
were denied, there was no evidence of chronic disabilities 
pertaining to these joints.  The joints were found to be 
clinically normal upon separation examination.  The 
assessment upon VA examination in November 1995 was pain of 
the left shoulder and both knees of unknown etiology.  Again, 
pain is not a disability for which service connection may be 
granted.  See Sanchez-Benitez, supra.  

The additional evidence received still does not demonstrate 
that the veteran has been diagnosed with chronic disabilities 
of the left shoulder and/or both knees.  VA outpatient 
treatment records show continued complaints of pain in these 
joints.  However, a private X-ray report revealed no 
abnormalities of the veteran's knees.  Furthermore, VA X-rays 
in March 1998 also did not show any evidence of arthritis in 
the left shoulder or the knees, and clinical evaluation of 
these joints was within normal limits.  The veteran testified 
at a personal hearing before the undersigned Member of the 
Board at the RO in November 1999.  He stated that he 
continued to experience pain in his shoulders and knees that 
he believed was related to his military service.  However, 
the veteran's statements alone are insufficient to establish 
a clinical diagnosis because he does not have any medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

Consequently, the Board finds that the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims.  38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001); Hodge, supra.  Since 
the veteran has not met his burden of submitting new and 
material evidence, the claims for service connection for a 
left shoulder disorder and right and left knee disorders, are 
not reopened, and the appeal in this regard is denied.  


ORDER

New and material evidence has been submitted, the claim for 
service connection for a right shoulder disorder is reopened, 
and the appeal is granted to this extent.  

New and material evidence has not been submitted, the claim 
for service connection for a left shoulder disorder may not 
be reopened, and the appeal is denied.  

New and material evidence has not been submitted, the claim 
for service connection for a right knee disorder may not be 
reopened, and the appeal is denied.  

New and material evidence has not been submitted and the 
claim for service connection for a left knee disorder may not 
be reopened, and the appeal is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

